Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6, 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 120/23/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: container member in claim 1, 
a reinforcing member in claim 1, 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Magnetocaloric effect element (MCE element) is not considered to invoke 35 USC 112(f) as it is understood to be referring to a component made of a magnetocaloric material and not a generic element for performing a magnetocaloric effect.
Magnetic field modulating device is not considered to invoke 35 USC 112(f) as it is understood to be the same as a magnetic field modulator which is a specific component.
Heat transport device is not considered to invoke because the specific structure of a reciprocating flow of a heat transfer transport medium is considered to be sufficient structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim limitation “reinforcing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



It is unclear what is required for the limitation reinforcing member to me met as it is unclear what type of reinforcing is required.  For the purpose of examination, this limitation is considered to be any component that is disposed partially on the container member for providing any form of reinforcement.

Claim 4 recites “reinforcing member has a vertically elongated cross section” which is considered indefinite.  Vertical is a relative direction specific to a configuration with respect to how something is sitting; however, no direction of the device has been claimed.  For the purpose of examination, this limitation is considered that the device has to have a cross section in the direction of the flux.

Claim 7 recites “the reinforcing member has a plurality of reinforcing members” which is considered indefinite.  Claim 1 has already required the presence of a single reinforcing member, and as such it cannot be made up of a plurality of members.  For the purpose of examination, this limitation is interpreted such that there is at least one additional reinforcing member beyond the first which is spaced apart from the first.

Claim 7 recites “the longitudinal direction” which is considered indefinite.  It has not been previously established the specific shape of the device and as such it has not been established that there is a longitudinal direction that is distinguishable from any other direction.  For the purpose of examination, this limitation is considered to be that the plurality of reinforcing members are spaced apart.

Claim 10 recites “a bed group in which the plurality of element beds are arranged” which is considered indefinite.  First “the plurality of element beds” lacks antecedent basis.  Further, based on the way the claims have been previously recited the overall device is considered to have a singular element 

Claim 10 recites “the overlapping wall is an outer wall and an inner wall” which is considered indefinite.  Claim 5 recites “overlapping wall” as a singular component so it is unclear how there is two walls.  Further, it is unclear how this relates to “walls of the container” already claimed.  For the purpose of examination, this limitation is considered to be that the “overlapping wall” with the outer and inner wall is a further description of the configuration of the “walls of the container” that are part of the container member of claim 1 and as such, there must be a defined inner and outer wall portion of the container member to meet the limitation.  

Claim 10 recites “face side walls other than the overlapping wall” which is considered indefinite as is it unclear if such side walls are a required part of the invention or just that the element beds have to face something else that can be considered a wall, which is how the claim is interpreted for the purpose of examination.

Claims 2-3, 5, 9 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) s 1, 3-5, 7is/are rejected under 35 U.S.C. 102(a)(1) as being Nagaya et al. (JP2008051410), hereinafter referred to as Nagaya 
With respect to claim 1, Nagaya teaches an element bed for a magnetocaloric cycle device (Figures 1-4, 7), comprising: a magnetocaloric effect element performing a magnetocaloric effect (magnetic working body 14, paragraph 13. Which has a magnetic calorific value effect, paragraph 5); and a container containing the magnetocaloric effect element (main body 1 which is a tubular stator 2, paragraph 11), 
the container has a container member for providing walls of the container (the inner wall of the stator 2), and a reinforcing member disposed partially on the container member for reinforcing the container member (disk shaped magnetic plate along the stator, paragraph 12 which would reinforce the magnetic field).

With respect to claim 3, Nagaya teaches wherein the reinforcing member is made of a magnetic material (the disks are magnetic, paragraph 12).

With respect to claim 4, Nagaya wherein the reinforcing member has a vertically elongated cross section along a direction of a magnetic flux supplied to the magnetocaloric effect element (the plurality of the disk 11 together can be considered to form the reinforcing member which have along the length of the device a longitudinal cross section, which is in the part the direction the flux would operate).


With respect to claim 5, Nagaya teaches wherein the container member has an overlapping wall overlapping with the magnetocaloric effect element with respect to the direction of them magnetic flux 

With respect to claim 7, Nagaya teaches wherein the reinforcing member has a plurality of reinforcing members that are separated from each other in the longitudinal direction (the magnetic disks 11 which are spaced apart from each other by the insulating disks 12, see Figures 1 and 3).
29/31).

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being Heitzler et al. (US PG Pub 20100300118), hereinafter referred to as Heitzler.
With respect to claim 1, Hetzler teaches an element bed for a magnetocaloric cycle device (Figures 1-4), comprising: a magnetocaloric effect element performing a magnetocaloric effect (active active elements 2 formed of magnetocaloric material, paragraph 27); and a container containing the magnetocaloric effect element (hollow body 72, paragraph 30), 
the container has a container member for providing walls of the container (the hollow body portions are the container member), and a reinforcing member disposed partially on the container member for reinforcing the container member (tie rods 11, which would reinforce the structure).

With respect to claim 2, Heitzler teaches wherein the container member is made of a nonmagnetic material (the hollow body can be formed of a thermally insulating material which can be injected of molded, paragraph 42, which would be understood to be a material that cannot be magnetic as it would be a plastic or the like to be injected or molded).

With respect to claim 4, Heitzler teaches wherein the wherein the reinforcing member has a vertically elongated cross section along a direction of a magnetic flux supplied to the magnetocaloric effect element (the flux would be longitudinal and radial to the active elements based on the location of the magnetic means, and the tie rods are longitudinal along the device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya and further in view of Watanabe et al. (US PG Pub 20170059215), hereinafter referred to as Watanabe.


With respect to claim 9, Nagaya teaches the element bed for a magnetocaloric cycle device (see rejection of claim 1).

Nagaya does not teach a magnetic field modulation device for modulating a magnetic field applied to the magnetocaloric effect device; and a heat transport device for generating a reciprocating flow of a heat transport medium that performs a heat exchange with the magnetocaloric effect device.

Watanabe teaches a magnetic heat pump device comprises a magnetocaloric element between a hot end and a cold end of a working chamber with a magnetic field modular that regulates the magnetic field applied where the heat transfer device circulates a heat transport medium from the hot end of the cold end (paragraph 5).  The magnetic field modulator synchronizes with the heat transport medium moving in a reciprocal flow (paragraph 47) allowing the heat transfer to move across the MCE element (paragraph 50)

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Watanabe to have included a magnetic field modulator and a heat transfer device with a hot end and a cold end with a heat transport medium that moves in a reciprocal flow against the working bodies in Nagaya since it has been shown that combining prior art elements to yield predictable results is obvious whereby this is a known configuration for a magnetocaloric effect based heat transfer device (which both Watanabe and Nagaya are) as a heat pump.  It should be noted that Nagaya does discuss the heat transfer operations but does not specifically cite the flow pattern as reciprocal, which can be shown to be obvious in view of Watanabe to form a heat pump.

With respect to claim 10, Nagaya as modified teaches an element bed for a magnetocaloric cycle device claimed in claim 5 (see rejection of claim 5 above); further comprising: a bed group in which the plurality of element beds are arranged along a circumferential direction (as seen in Figure 2 there are 4 beds 14 circumferentially spaced around the device), wherein the direction of the magnetic flux is a radial direction (the flux would be outward from the center of the magnet at least in part to the beds), the overlapping wail is an outer wall and an inner wall facing in a radial direction (the two walls of the stator 2), and the plurality of element beds are arranged to face sidewalls other than the overlapping wall (there is an arc plate-shaped auxiliary magnetic bodies between the magnetic working bodies and the stator which can be considered other sidewalls that the magnetic working bodies face, paragraph 13).




Watanabe teaches a magnetic heat pump device comprises a magnetocaloric element between a hot end and a cold end of a working chamber with a magnetic field modular that regulates the magnetic field applied where the heat transfer device circulates a heat transport medium from the hot end of the cold end (paragraph 5).  The magnetic field modulator synchronizes with the heat transport medium moving in a reciprocal flow (paragraph 47) allowing the heat transfer to move across the MCE element (paragraph 50)

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Watanabe to have included a magnetic field modulator and a heat transfer device with a hot end and a cold end with a heat transport medium that moves in a reciprocal flow against the working bodies in Nagaya since it has been shown that combining prior art elements to yield predictable results is obvious whereby this is a known configuration for a magnetocaloric effect based heat transfer device (which both Watanabe and Nagaya are) as a heat pump.  It should be noted that Nagaya does discuss the heat transfer operations but does not specifically cite the flow pattern as reciprocal, which can be shown to be obvious in view of Watanabe to form a heat pump.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763